Interim Decision #2950

MATFER OF MUNDELL
In Deportation Proceedings
A-4335615
A-4335617

Decided by Board August 9, 1983
Aliens never admitted for lawful permanent resident states effect an "entry," as defined
in section 101(a)(13) of the Act, B U.S.C. 1101(0(13), for purposes of deportability as
excludable at entry under section 212(a)(20), 8 U.S.C. 1182(a)(20), despite brief and casual
nature of their departure from the United States. Matter of Legaspi, 11 I&N Dec. 819
(BIA 1966), reaffirmed. Accord, Matter of Del Rosario, 13 I&N Dec. 324 (BIA 1969);
Matter of Dabinin, 18 I&N Dec.. 587 (BIA 1970).
CHARGE:
Order: Act of 1952—Sec. 241(0(1) (8 U.S:C. 1251(a)(1))--Excludable at entry rnder see.
212(a)(20) IS U.S.C. 1182(a)(20)I—No valid immigrant visa

Os BEHALF OF SERVICE:

ON BEHALF OF RESPONDENT:
Nancy-Jo Merritt, Esquire
1500 United Bank Tower
Phoenix, Arizona 85012-2584

Robert Brown
Chief Legal Officer

BY: Milhollan, Chairman; Maniatis, Dunne, Morris, and Vacca, Board Members

The respondents appeal from the July 14, 1982 decision of the immigration judge finding them deportable under section 241(a)(1) of the
Immigration and Nationality Act, 8 U.S.C. 1251(a)(1) for being excludable at their last entry into the United States on August 11, 1981 as
immigrants without a valid visa. See section 212(a)(20.), 8 U.S.C.
1182(a)(20). The appeal will be dismissed.
The facts in this ease are:not at issue. The elder respondent is a native
of Great Britain and citizezi of Canada who was admitted into the United
States as a nonimmigrant intra-company transferee, in 1976 and remained
in such status until 1979 when he left his employer and began his own
manufacturing bilsiness in Phoenix, Arizona. He is now self-employed
as a consultant. The other respondent is his son, a native and citizen - of
Canada, whose nonimmigrant status was entirely dependent upon his
father's. The Orders to Show Cause (Form 1-221) (Exs. 1, 2) charged
that they had made an entry into the United States on August 11, 1981,
at Kahului, Hawaii after a trip in their boat. They began their trip at
467

Interim Decision #2950
Newport Beach, California and made a brief stop at Ensenada, Mexico
for refueling and minor repairs. After stopping at Ensenada, Mexico,
they traveled to Kahului, Hawaii where they arrived on or about August
10, 1981, and were inspectedi by customs officials. The adult male respon-

dent advised the officials that they were Canadian citizens and as such
the boat was considered to be Canadian by these officials. The respondents remained in Hawaii for about .5 weeks after which they flew from
Hawaii to Los Angeles and from Los Angeles to Phoenix, Arizona.
Since they were departing from Hawaii, they did not go through the.
usual Service inspection on their arrival at the mainland_ The Service
charged that they were not in status as nonimmigrants then and
therefore, were excludable when they made an "entry" for lack of a
valid immigrant visa. See Matter of Niayesh,, 17 I&N Dec. 231 (BIA

1980).
The issue in this case is whether the .respondents made an "entry"
into the United States when they were inspected in Hawaii after having
briefly stopped at Ensehada, Mexico. Section 101 (a)(13) of the Act, 8
U.S.C. 1101(a)(13) has a definition of the term "entry" which states:

The term "entry" means any coming of an alien into the United States, from a foreign
port or place or from an outlying possession, whether voluntarily or otherwise, except
that an alien having a lawful permanent residence in the United States shall not be
regarded as making an entry into the United States for the purposes of the immigration
laws if the alien proves to the satisfaction of the Attorney General that his departure to
a foreign port or place or to an outlying possession was not intended or reasonably to be
expected by hint or his presence in a foreign port or place or in an outlying possession
was not voluntary: Provided, That no person whose departure frorn the United States
was occasioned by deportation proceedings, extradition, or other legal process shall be
held to be entitled to such exception.
. In Rosenberg v. Fieuti, 374 U.S. 449 (1963), the Suprefne Court held
that a lawful permanent resident alien who made a visit of a few hours to
Mexico did not upon his return make an "entry" which would subject
him to deportation. The Court interpreted the language in section
101(a)(13) requiring that the departure to a foreign port be "intended"

and found that such intention would not inhere in a trip to a foreign
country by a resident alien which was "innocent, casual, and brief."
Subsequently, an innocent, brief, and casual absence from the United
States by a lawful permanent resident has not resulted in an "entry" for
deportation purposes. Matter of Cardenas-Pinedo, 10 I&N Dec. 341
(BIA 1963); Matter of Yoo, 10 I&N Dec. 376 (BIA 1963); Matter of
Quintanilla-Quintanilla, 11 I&N Dec. 432 (BIA 1965).'
' Examples of brief absences which have been found not to be innocent and casual and
therefore resulted in an "entry" by the resident alien include those absences intended to
engage in illegal activities, face criminal charges, visit proscribed countries, while deporta
tion proceedings were pending, while a final order of deportation was outstanding, or in

order to illegally smuggle aliens in his return. See Matter of Scherbank, 10 l&N Dec. 522
468

Interim Decision #2950

In Matter of Wong, 10 MN Dee. 513 (BIA 1964), we rejected an
alien's claim that the Fleuti doctrine prevented his having interrupted
the 7 years continuous physical presence in the United States required
for suspension of deportation because Wong had never been admitted
for lawful permanent residence 2 In Matter of Legaspi, 11 I&N Dec. 819
BIA 1966), we squarely addressed the issue of deportability based on
similar excludability at "entry," by an alien who had never -ireerradmitted
as a lawful permanent resident. We concluded that the Fleuti doctrine
only protected aliens lawfully admitted for permanent residence from
having an innocent, casual, and brief absence abroad considered an "entry"
for purposes of deportability. Matter of Legaspi, supra, is squarely
in point with the facts on this case.
The respondents rely on our subsequent decision in Matter of Wong,
12 I&N Dec. 271 (BIA 1967), where we superseded our 1964 holding in
the similarly named Matter of Wong, supra. We found that an alien who
had never been admitted as a lawful permanent resident had not meaningfully interrupted his physical presence here for purposes of suspension of deportation. He had entered the United States five or six times
after brief visits to Canada, avoiding inspection by falsely claiming to be
a United States citizen. We then adopted th ► holding of the Ninth
Circuit Court of Appeals in Tiratiman v. INS. 329 F.2d 812 (9 Cir. 1964):
and Git Foo Wong v. INS, 358 F.2d 151 (9 Cir. 1966) which applied the
Fleuti test in suspension of deportation cases Dir determining wheth'er
continuous physical presence here had been interrupted. The respondents contend that therefore the Fleuti doctrine should be deemed to
protect an alien never admitted as a resident from deportability based
on a brief absence from the United States.
However, in Matter of Del Rosario, 13 I&N Dec. 324 (BIA 1969) and
Matter of Dabiran , 13 I&N Dec. 587 (BIA 1970) we specifically declined
to apply the Fleuti doctrine to aliens never admitted as lawful permanent residents, in finding them excludable under section 212(a)(20) for
lack of a valid immigrant visa after brief visits to Mexico. Matter of Del
Rosario, supra, arose in California which like the present case, is within
the jurisdiction of the United States Court of Appeals for the Ninth
Circuit. We specifically declined to extend the Fleuti rationale outside
the suspension of deportation area for aliens never admitted as lawful
permanent residents. We limited the meaningful departure test applied
in Matter of Wong, supra; Wadman v. INS, supra, and Git Foo Wong v.
INS, supra, to determinations of whether a sojourn abroad meaning(BIA 1964); Matter of Acosta, 14 1&14 Dec. 666 (BIA 1974); Matter of Cauditlo-Villatobos,
11 I&N Dec. 15*(BIA 1965), affd Canditto-Vtiktiobos v. INS, 361 F.2d 329 (5 Cir. 1965);
Matter of Elocarra -Miranda, 12 igr.31 Dee_ 358 (11IA 1857): &Miter

tif

pnima,

486 (BIA 1973); Mifilin-Mendoza v. INS, 499 F.2d 918 (9 Cir. 1974).
See section 244(a)(1) of the Act, 8 U.S.C. 1254(a)(1).

469

14 LON Dec.

Interim Decision #2950
fully interrupted the continuous physical presence required for suspension of deportation. In fact, all three cases had affirmed findings of
deportability based on the same "entry" which was also held not to
interrupt continuous physical presence for suspension relief.
The respondents in this case would have been in the same legal position as those applicants in Matter of Del Rosario, supra, and Matter of
Dabiran, supra, had they been placed in exclusion proceedings as soon

as they arrived in Hawaii. The fact that their stop in Ensenada, Mexico
was brief and casual did not prevent their making an "entry" after being
inspected in Hawaii, because they had never been admitted as lawful
permanent residents. Matter of Del Rosario, supra. Moreover, the immigration judge properly found them excludable at entry under section
212(a)(20) for lack of a valid immigrant visa, since they intended to
reside in the United States permanently. Consequently, we reaffirm
our holding in Matter of Legaspi, supra, that an alien who has never
been admitted as a lawful permanent resident is not protected by the
Fleuti doctrine from ileportability under section 241(a)(1) for being
excludable at entry after a brief sojourn abroad. Accordingly, the appeal

will be dismissed.
ORDER: The appeal is dismissed.
FURTHER ORDER: Pursuant to the immigration judge's order
and in accordance with our decision is Matter of Choutiar&s, 16 I&N
Dec. 168 (BIA 1977), the respondents are permitted to depart from the
United States voluntarily within 30 days from the date of this order or

any extension beyond that time as may be granted by the District
Director; and in the event of failure so to depart, the respondents shall
be deported as provided in the immigration judge's order.

470

